Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 02/05/2021 is acknowledged.
Claims 8-10 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1” and “5” have both been used to designate the object in Fig. 1, reference characters "3" and "13" have both been used to designate the grain in Fig. 2, and reference characters “11” and 15” have both been used to designate the object in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “the unit “no. %” refers to a percentage (%) of the number of silicon nitride-based grains having a property falling within a target range with respect to the number of the entire silicon nitride grains.” from [0011] of the instant specification. 
Claim Interpretation
Claim 5 recites the limitation “wherein the silicon nitride-based grains having a maximum grain size of 7 micrometers or greater have an aspect ratio of 2 or higher.” For the purposes of examination, this limitation is interpreted to mean that among all of the constituent grains within the silicon nitride-based sintered body, the silicon nitride-based grains which have a maximum grain size of 7 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “in the distribution profile of no.% of silicon nitride-based grains with respect to maximum grain size, the maximum value of no.% i.e., the maximum no.%, of silicon nitride-based grains is 15 no.% or higher” is unclear in its meaning and indefinite in its scope. For the purposes of examination, this phrase will be interpreted to mean “The maximum number of grains with an average grain size of greater than 1 micrometer is 15% of the total grain”, unless further clarified by Applicant in the course of prosecution.  
Regarding Claim 3, the phrase “when a range of the maximum grain size is divided into segments each having a specific width, the number of silicon nitride-based grains falling within each segment with respect to the number of the entire silicon nitride-based grains is employed as the no.%” is unclear in its meaning and indefinite in its scope. For the purposes of examination, the phrase will be interpreted to mean “It is possible to divide the grains into segments according to their grain size”, unless further clarified by Applicant in the course of prosecution.  
Regarding Claim 4, the phrase “when a range of the maximum grain size is divided into segments each having a specific width, the number of silicon nitride-based grains falling within each segment with respect to the number of the entire silicon nitride-based grains is employed as unit no.%; separately, a 5% level of the maximum value of no.% of silicon nitride-based grains, i.e., maximum no.%, is defined as a threshold value, and a plurality of specific segments which are present at a no.% level equal to or higher than the threshold value are provided; and when, among the specific segments, a segment corresponding to the smallest maximum grain size is defined as a smallest segment, and a segment corresponding to the greatest maximum grain size is defined as a greatest segment, the maximum grain size corresponding to the median width of the smallest segment, and the maximum grain size corresponding to the median width of the greatest segment fall within a range of 0.1 m to 2.0 m.” is unclear in its meaning and indefinite in its scope. For 
All claims not explicitly addressed are rejected due to their dependency on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abukawa et al. (US20030096695, hereinafter referred to as Abukawa).
Regarding Claim 1, Abukawa discloses a silicon nitride-based sintered body containing silicon nitride-based grains, which are formed of silicon nitride grains (see Abukawa at [0002], disclosing a sintered silicon nitride and a silicon nitride tool) wherein: when the size of each silicon nitride-based grain is represented by its maximum grain size, the ratio of the number of silicon nitride-based grains having a maximum grain size of 1 micrometer or less to the number of the entire silicon 
Regarding Claim 2, Abukawa discloses the percentage of the number of silicon nitride-based grains having a maximum grain size of 1 micrometer or less is 85% or higher (see Abukawa at [0015], disclosing a sintered silicon nitride body comprising silicon nitride grains having a mean major axis length of 0.45-0.75 μm; a mean minor axis length of 0.20-0.40 μm). 
Regarding Claim 3, Abukawa discloses that it is possible to divide the grains into segments according to their grain size (see Abukawa at [0017], disclosing the mean major axis length and the mean minor axis length are controlled to 0.45-0.75 μm and 0.20-0.40 μm, respectively). Examiner notes that to have a mean axis length, the grains must necessarily be capable of being divided into segments according to their size. 
Regarding Claim 4, Abukawa discloses the silicon nitride-based grains of the silicon nitride-based sintered body have a median grain size of between 0.1 μm to 2.0 μm (see Abukawa at [0015], disclosing a sintered silicon nitride body comprising silicon nitride grains having a mean major axis length of 0.45-0.75 μm; a mean minor axis length of 0.20-0.40 μm). 
Regarding Claim 5, Abukawa discloses the silicon nitride-based grains having a maximum grain size of 7 micrometers or greater have an aspect ratio of 2 or higher. Examiner notes that the silicon nitride-based grains of Abukawa do not have a maximum grain size of 7 or more, therefore Abukawa meets this limitation by virtue of the fact that Abukawa does not have grains with a maximum size of 7 micrometers or greater with an aspect ratio outside of the range of 2 or higher. 
Regarding Claim 6, Abukawa discloses the silicon nitride-based sintered body comprises silicon nitride in an amount of 80 mass% or more, yttrium or at least one rare earth element in an amount of 0.1 to 10 mass% in term of oxide, and magnesium in an amount of 0.2 to 6 mass% in term of MgO (see Abukawa at [0041], disclosing MgO powder (1 wt. %), and Yb2O3 powder (2 wt. %) (as sintering agents, average particle size: 1.0 μm) and α-Si3N4 powder as balance).
Regarding Claim 7, Abukawa discloses the silicon nitride-based sintered body comprises silicon nitride in an amount of 90 mass% or more, yttrium or at least one rare earth element in an amount of 0.3 to 4.5 mass% in term of oxide, and magnesium in an amount of 0.2 to 3 mass% in term of MgO (see Abukawa at [0041], disclosing MgO powder (1 wt. %), and Yb2O3 powder (2 wt. %) (as sintering agents, average particle size: 1.0 μm) and α-Si3N4 powder as balance).
Regarding Claim 11, Abukawa discloses the silicon nitride-based grains having a maximum grain size of 7 micrometers or greater have an aspect ratio of 2 
Regarding Claim 12, Abukawa discloses the silicon nitride-based sintered body comprises silicon nitride in an amount of 80 mass% or more, yttrium or at least one rare earth element in an amount of 0.1 to 10 mass% in term of oxide, and magnesium in an amount of 0.2 to 6 mass% in term of MgO (see Abukawa at [0041], disclosing MgO powder (1 wt. %), and Yb2O3 powder (2 wt. %) (as sintering agents, average particle size: 1.0 μm) and α-Si3N4 powder as balance).
Regarding Claim 13, Abukawa discloses the silicon nitride-based sintered body comprises silicon nitride in an amount of 90 mass% or more, yttrium or at least one rare earth element in an amount of 0.3 to 4.5 mass% in term of oxide, and magnesium in an amount of 0.2 to 3 mass% in term of MgO (see Abukawa at [0041], disclosing MgO powder (1 wt. %), and Yb2O3 powder (2 wt. %) (as sintering agents, average particle size: 1.0 μm) and α-Si3N4 powder as balance).
Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukudome et al. (US20080220243, hereinafter referred to as Fukudome).
Regarding Claim 1, Fukudome discloses a silicon nitride-based sintered body containing silicon nitride-based grains, which are formed of silicon nitride grains (see Fukudome at [0003], disclosing a sintered product of silicon nitride) wherein: when the size of each silicon nitride-based grain is represented by its maximum grain size, the ratio of the number of silicon nitride-based grains having a maximum grain size of 1 micrometer or less to the number of the entire silicon nitride-based grains is 70% or higher with less than 15% of the total grains having an average grain size of 1 micrometer or more (see Fukudome at [0038], disclosing  the silicon nitride crystal grains have an average grain size of 0.5 μm or less and an average aspect ratio of 5 or less. The silicon nitride crystal grains preferably have an average grain size of 0.3 μm or less.).  
Regarding Claim 2, Fukudome discloses the percentage of the number of silicon nitride-based grains having a maximum grain size of 1 micrometer or less is 85% or higher (see Fukudome at [0038], disclosing the silicon nitride crystal grains have an average grain size of 0.5 μm or less and an average aspect ratio of 5 or less. The silicon nitride crystal grains preferably have an average grain size of 0.3 μm or less.).
Regarding Claim 3, Fukudome discloses that it is possible to divide the grains into segments according to their grain size (see Fukudome at [0038], disclosing the silicon nitride crystal grains have an average grain size of 0.5 
Regarding Claim 4, Fukudome discloses the silicon nitride-based grains of the silicon nitride-based sintered body have a median grain size of between 0.1 μm to 2.0 μm (see Fukudome at [0038], disclosing the silicon nitride crystal grains have an average grain size of 0.5 μm or less). 
Regarding Claim 5, Fukudome discloses the silicon nitride-based grains having a maximum grain size of 7 micrometers or greater have an aspect ratio of 2 or higher (see Fukudome at [0038], disclosing the silicon nitride crystal grains have an average grain size of 0.5 μm or less and an average aspect ratio of 5 or less.). Fukudome does not disclose grains having a maximum grain size of 7 micrometers or greater, therefore Fukudome meets this limitation by virtue of the fact that Fukudome does not have grains with a maximum size of 7 micrometers or greater with an aspect ratio outside of the range of 2 or higher.
Regarding Claim 6, Fukudome discloses the silicon nitride sintered body comprises silicon nitride in an amount of 80 mass% or more, yttrium or at least one rare earth element in an amount of 0.1 to 10 mass% in term of oxide, and magnesium in an amount of 0.2 to 6 mass% in term of MgO (see Fukudome at Page 6, Table 1, Example 24, disclosing an example of a silicon nitride sintered 2O3, 0.5 mass % MgO, and 97.6 wt. % Silicon Nitride).
Regarding Claim 7, Fukudome discloses the silicon nitride sintered body comprises silicon nitride in an amount of 90 mass% or more, yttrium or at least one rare earth element in an amount of 0.3 to 4.5 mass% in term of oxide, and magnesium in an amount of 0.2 to 3 mass% in term of MgO (see Fukudome at Page 6, Table 1, Example 24, disclosing an example of a silicon nitride sintered product which contains 1.5 mass % Y2O3, 0.5 mass % MgO, and 97.6 wt. % Silicon Nitride).
Regarding Claim 11, Fukudome discloses the silicon nitride-based grains having a maximum grain size of 7 micrometers or greater have an aspect ratio of 2 or higher (see Fukudome at [0038], disclosing the silicon nitride crystal grains have an average grain size of 0.5 μm or less and an average aspect ratio of 5 or less.). Fukudome does not disclose grains having a maximum grain size of 7 micrometers or greater, therefore Fukudome meets this limitation by virtue of the fact that Fukudome does not have grains with a maximum size of 7 micrometers or greater with an aspect ratio outside of the range of 2 or higher.
Regarding Claim 12, Fukudome discloses the silicon nitride sintered body comprises silicon nitride in an amount of 80 mass% or more, yttrium or at least one rare earth element in an amount of 0.1 to 10 mass% in term of oxide, and 2O3, 0.5 mass % MgO, and 97.6 wt. % Silicon Nitride).
Regarding Claim 13, Fukudome discloses the silicon nitride sintered body comprises silicon nitride in an amount of 90 mass% or more, yttrium or at least one rare earth element in an amount of 0.3 to 4.5 mass% in term of oxide, and magnesium in an amount of 0.2 to 3 mass% in term of MgO (see Fukudome at Page 6, Table 1, Example 24, disclosing an example of a silicon nitride sintered product which contains 1.5 mass % Y2O3, 0.5 mass % MgO, and 97.6 wt. % Silicon Nitride).
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Kimura et al. (JPH07223865 with reference to machine translation via EspaceNet, hereinafter referred to as Kimura), Komatsu et al. (US20020084103, hereinafter referred to as Komatsu), and Kondoh et al. (US5767026, hereinafter referred to as Kondoh) when drafting a response to this office action. 
Kimura is directed towards a silicon nitride-based sintered body (see Kimura at [0001] from machine translation via EspaceNet). Kimura discloses the particles composed of nitrides in the sintered body have a size of 500nm or less (see Kimura 2, 3 wt. % Y2O3, and 4 wt. % of MgO*Al2O3 (see Kimura at the original Japanese document at Table 1, Example 3). 
Komatsu is directed towards a silicon nitride ceramic substrate (see Komatsu at [0002]) with 75 to 97% by weight of alpha-phase type silicon nitride, and which has an average grain size of at most 1.0 micrometer (see Komatsu at [0041]). Komatsu discloses an example of a silicon nitride ceramic comprising 95 wt. % silicon nitride, 2 wt. % Y2O3, and 3 wt. % MgO (see Komatsu at Page 11, Table 2, Example 5).
Kondoh is directed towards a silicon nitride sintered body with silicon nitride grains (see Kondoh at Col. 4, lines 16-17 and 25). Kondoh teaches the total cross-sectional area ΣAR of grains of at most 0.7 μm in grain size R in the directions of the major axes thereof on a two-dimensional cross section of the sintered body among silicon nitride grains as well as sialon grains constituting the sintered body before forming thereof accounts for at least 30% of the total cross-sectional area ΣA of all grains (see Kondoh at Col. 4, lines 22-29). Kondoh discloses an example of a silicon nitride-based sintered body which comprises silicon nitride in an amount of 90%, Y2O3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/C.K.M./Examiner, Art Unit 1731